   Case 1:19-cr-00201-LMB Document 111 Filed 09/06/19 Page 1 of 1 PageID# 631


                      IN THE UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


 UNITED STATES OF AMERICA


        V.

                                                              l:19-cr-201 (LMB)
 GEORGE AREF NADER,

                   Defendant.


                                             ORDER


       For the reasons stated in open court, the Media Coalition's Motion to Intervene and for

Access to Certain Search Warrant Materials [Dkt. 90] is GRANTED in part and DENIED in part,

and it is hereby

       ORDERED that the Media Coalition may intervene in this criminal action to seek access to

certmn search warrant materials; however, its Motion for Access to Certain Search Warrant

Materials is DENIED without prejudice to being renewed once the criminal case against the

defendant is resolved.


       The Clerk is directed to forward copies of this Order to counsel of record.

       Entered this b day of September, 2019.

Alexandria, Virginia




                                                         Leonie M. Brinkerna
                                                         United States District Judge
